Exhibit 10.21

LOGO [g48615g99h50.jpg]

 

   Ambac Assurance Corporation    One State Street Plaza    New York, NY 10004
   212.208.3249 Fax: 212.363.9049    dadams@ambac.com    A member of the Ambac
Financial Group, Inc.    Diana N.Adams    Senior Managing Director

September 21, 2009

Mr. Douglas C. Renfield-Miller

888 Park Avenue

New York, NY 10075

Dear Doug:

This agreement (the “Agreement”) sets forth our agreement concerning the terms
and conditions of your Retirement from employment at Ambac Financial Group, Inc.
(“Ambac” or the “Company”).

 

1. Effective Date of Retirement

Your last day of employment with Ambac (the “Retirement Date”) will be
December 31, 2009.

 

2. Employment Period & Payments

 

  (a) During the period from the date of this Agreement (“Agreement Date” or
“Date of Agreement”) through the Retirement Date (the “Employment Period”), you
will continue to report to Ambac’s CEO. You will not be required to report to
the office or perform your full-time duties but will be required to provide
transition and consulting services to and on behalf of Ambac as reasonably
requested by the CEO or his designee.

 

  (b) During the Employment Period, you will continue to receive your regular
salary at the rate in effect as of June 30, 2009. Such salary will be paid to
you in accordance with Ambac’s normal payroll practices and procedures.

 

  (c) Subject to Section 4, you will be paid severance in the amount of $231,000
in consideration of your signing this Agreement. The fee will be paid within ten
business days of the date you execute this Agreement and Waiver and General
Release Agreement annexed hereto as Exhibit A on or following the Retirement
Date.

 

1



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

 

3. Legal and Outplacement Expenses

Ambac will pay or reimburse you for up to a total of $25,000 for (i) legal
expenses in reviewing this document and (ii) outplacement, career counseling
and/or coaching services to be provided to you until the date on which you
secure new employment. You must engage at least the initial provider of such
outplacement, career counseling and/or coaching services by March 15, 2010
otherwise you forfeit the right to the payment arrangement set forth in clause
(ii) of the preceding sentence. The selection of the service providers, dates
and scope of services will be as you elect. All invoices for legal fees and/or
outplacement must be provide detail of the services provided and must note that
the services are for Douglas Renfield-Miller.

 

4. Release Obligations

Ambac’s obligations under this Agreement, including its obligation to provide
you with the payments set forth in sections 2 and 3, are contingent on the
execution, delivery and non-revocation of this Agreement and the Waiver and
General Release Agreement in the form set forth as Exhibit A hereto and, in
addition, the execution, delivery and non-revocation, on or as of the Retirement
Date, of a second Waiver and General Release Agreement in the form set forth as
Exhibit A hereto in respect of the period from the date you initially sign the
Waiver and General Release Agreement through the Retirement Date. In the event
the agreement described in the preceding sentence is not executed and delivered,
or revoked, (a) any option and/or restricted stock unit award that has vested
from the date hereof through the Retirement Date will be forfeited and (b) you
will be required to reimburse Ambac the entire amount of the payments set forth
in paragraphs 2 and 3 within ten business days of the revocation date.

Ambac, for and on behalf of itself and the other Released Parties (as such term
is defined in the form of Waiver and General Release Agreement attached hereto
as Exhibit A) further hereby waives and releases you and the other Releasors (as
such term is also defined in the form of Waiver and General Release Agreement
attached hereto as Exhibit A), from any and all Claims related to any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof that Ambac is aware of, or should have been aware of,
that it or any other Released Party has, may have or in the future may possess
against you or any other such Releasor, arising or accruing on or prior to the
date hereof, and Ambac shall, concurrent with your execution and delivery to
Ambac on, after or as of the Retirement Date of the additional Waiver and
General Release Agreement, execute and deliver to you a second release in your
favor, in a form consistent with and no less favorable to you than the forgoing
release set forth in this paragraph, covering the period between the date Ambac
executes this Agreement and the date you execute such second release in favor of
Ambac.

 

2



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

 

5. Accrued Obligations

Ambac will timely pay you for any unreimbursed business expenses incurred by you
for the period through the Retirement Date in accordance with its normal
business expense reimbursement policy, provided, that all of your reimbursable
business expenses are submitted in accordance with Ambac’s business expense
reimbursement policy. Such reimbursement(s), if any, shall be paid in accordance
with Ambac’s normal practices and procedures.

Ambac will continue to provide you with and timely pay for all tax consulting
and return preparation services of Grant Thornton for both U.K. and U.S. income
tax purposes in respect of all periods through and/or which include December 31,
2009, in connection with your employment in both the U.K. and the U.S. As
previously agreed, Ambac will also cover the cost (by timely paying or
reimbursing you) for your own accountants’ review of Grant Thornton’s work up to
$25,000, with such obligation to survive the date of December 31, 2009 and any
revocation or cancellation of this Agreement.

 

6. Welfare Benefits

 

  (a) Through June 30, 2010, you will continue be eligible to participate in all
medical, dental and prescription drug programs available to Ambac’s full-time
employees in accordance with the terms of such programs. You will be required to
make premium contributions as applicable to all full-time employees with like
coverage. If you obtain and commence alternative coverage, you are required to
advise Ambac and terminate the Ambac coverage. During the period through the
Retirement Date, you will also continue to receive and participate in all other
insurance and employee benefits consistent with past practice.

 

  (b) On and after July 1, 2010, you will be entitled to receive continuation
coverage pursuant to Ambac’s retirement benefits as detailed in Exhibit B
attached hereto.

 

  (c) Nothing herein contained shall limit any of your rights to elect
continuation coverage under Section 4980 (f) of the Internal Revenue Code of
1986, as amended (relating to “COBRA” coverage).

 

3



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

 

7. Retirement Benefits

Through and including the Retirement Date, Company-match and profit-sharing
contributions will be credited on your behalf to the Ambac Savings Incentive
Plan in accordance with the terms and conditions of such plan at substantially
the same time(s) that the Company funds such contributions for its other
employees, regardless of when paid (it being understood that all or a portion of
such contributions may be funded on your behalf after the Retirement Date).

 

8. Other Benefits

Ambac will pay you all vested amounts, if any, due but not previously paid to
you, pursuant to the terms of any welfare, deferred compensation or other
benefit plan as of the Retirement Date, or which by their terms extend to or
beyond the Retirement Date. Notwithstanding the foregoing, any amount due under
the Non-Qualified Savings Incentive Plan will be paid to you no sooner than six
months and one day from the Retirement Date.

Inasmuch as it is and has been the expressed mutual intention of the parties
that your entering into this Agreement shall not affect any or all of your
rights under that certain Amended and Restated Management Retention Agreement,
dated as of 2007, between you and Ambac (the “Management Retention Agreement”),
it is agreed that notwithstanding anything to the contrary contained in this
Agreement, in the event that there shall be a Change of Control of Ambac on or
prior to the Retirement Date, as such term “Change in Control” is defined in the
Management Retention Agreement, or there shall be a proposed or pending Change
in Control of Ambac reported in any newspaper of general circulation or business
publication on or before the Retirement Date, you shall have the right (but not
the obligation) to rescind and cancel your retirement and this Agreement,
together with the related Waiver and General Release Agreement (the form of
which is set forth in Exhibit A), as if neither such document had ever been
executed (i.e., and such that you shall have no further obligations hereunder or
thereunder), and as if your employment had continued in the ordinary course
through such date, whereupon the parties hereto shall then promptly cooperate
and negotiate, in good faith, a written agreement between them, effective as of
such date, such that your employment with Ambac shall further continue in a
manner substantially consistent with past practice and so as to afford you the
ability to fully participate in (i.e., and not deprive you from) all of the
benefits to which you would otherwise be entitled under the Change in Control
Agreement should the Change in Control be (or have been) consummated. In
furtherance of the foregoing, it is understood and agreed that the forfeiture
and reimbursement provisions of the first paragraph of Section 4 above would not
apply to or with respect to any rescission and/or cancellation by you of this
Agreement pursuant to the provisions of this paragraph.

 

4



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

In the event of your death or disability prior to the date any or all payments
or benefits under this Agreement shall be paid or become payable to you, all
such benefits and payments shall instead be paid by Ambac to your heirs,
executors, administrators, trustees, legal representatives, successors or
assigns, as applicable.

 

9. Stock Options and Restricted Stock Units

All of your outstanding stock options, as set forth in Exhibit C hereto, will
vest on the Retirement Date. The terms of the 1997 Equity Plan as Amended and
the General Terms and Conditions of the respective stock option grants shall
govern. Any vested options not exercised within the time frame(s) set forth in
the above documents will be forfeited.

All restricted stock units, as set forth in Exhibit C hereto, will vest on the
Retirement Date. All restricted stock units will be settled six months and one
day following the Retirement Date. The terms of the 1997 Equity Plan as Amended
and the General Terms and Conditions of the respective restricted stock unit
grants shall govern.

 

10. Return of Property

The parties hereby mutually acknowledge that any Ambac property in your
possession and any property made available to you in connection with your
employment relationship with Ambac has heretofore been returned by you to Ambac.

 

11. Confidentiality & Competition

In consideration for the payments described above, you agree to the following:

 

  (a) Ambac (for purposes of this Section 11, Ambac refers to Ambac and all of
its affiliates) is engaged in a highly competitive business and that, in
connection with your employment, you have access to information relating to
Ambac’s business that provides Ambac with a competitive advantage, that is not
generally known by persons not employed by Ambac, and that could not easily be
determined or learned by someone outside Ambac (collectively, “Confidential
Information”). Subject to the foregoing, such Confidential Information may
include, but is not limited to, the characteristics and preferences of Ambac’s
“Customers” (as defined below) and accounts, matters relating to information,
pricing, fee and commission structures, trading policies and procedures, trade
secrets, records, files, memoranda, documents, reports, and other written,
printed or recorded materials and data, regardless of data storage method
(collectively “Documents”) received, created, or used by you during the course
of your employment and other methods of doing business, whether or not marketed
as confidential or secret. As used herein, “Customer” shall mean all clients and
actively pursued prospective clients of Ambac with whom or which you actively
worked during the period of your employment with Ambac.

 

5



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

 

  (b) You agree that before and after the Retirement Date, you shall not,
directly or indirectly, use or disclose such Confidential Information, except as
may be necessary in the good faith performance of your duties to Ambac. You
acknowledge that all Confidential Information will remain the sole property of
Ambac and all such documents (if any, that have not yet been returned by you to
Ambac) constituting Confidential Information, other than intellectual knowledge,
will be returned by you to Ambac within five business days of the Retirement
Date. The terms and conditions of this Section 11(a) and (b) are in addition to
and do not supersede or replace the terms and obligations of Ambac’s Code of
Business Conduct.

 

  (c) You further agree that from the Agreement Date through the six-month
anniversary of the Retirement Date (i.e., through June 30, 2010), you will not,
for any reason, unless Ambac consents in writing, which consent shall not be
unreasonably withheld or delayed, (i) solicit the business of or encourage or
assist any other party in competition with Ambac to solicit any such Customer of
Ambac in connection with the municipal bond insurance business, or (ii) assist
any party engaged in municipal bond insurance with raising capital for such
municipal bond insurance business, or seeking a rating for such municipal bond
insurance business from a Nationally Recognized Statistical Rating Agency, or
(iii) hire or seek to hire, whether on your own behalf or on behalf of any other
person or entity, any person who is an employee of Ambac at the Retirement Date,
or who left the employ of Ambac within three months prior to such date unless
such person was terminated by Ambac.

Paragraph 11(c) and the associated restrictions contained herein shall supersede
and cancel any similar restrictions contained in any and all documents relating
to Ambac’s stock options and/or restricted stock units, and Ambac hereby waives
any objections thereto.

If you breach the terms of this Section 11(c), you forfeit your right to future
payments provided for herein from the date of such breach, and, to the extent
any payments have been made, you agree to return all payments made pursuant to
this Agreement including, but not limited to, the gross payments provided for in
paragraph 2. The return of the aforementioned payments must be made within ten
business days of the breach of this Section 11(c).

 

6



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

 

  (d) In the event that (A) the Wisconsin Office of the Commissioner of
Insurance: (i) appoints a custodian, trustee, agent or receiver for Ambac
Assurance Corporation (“AAC”) or for all or any material portion of its Property
or (ii) authorizes the taking of possession by a custodian, trustee, agent or
receiver of AAC (or the taking of possession of all or a substantial portion of
AAC’s property), or (B) Ambac abandons efforts to recapitalize and launch
Everspan Financial Guarantee Corporation, the provisions of this Section 11 will
become null and void, except solely for the provisions of the second paragraph
of this Section 11(c) which shall remain in full force and effect. In view of
the nature of Ambac’s business, you also acknowledge that the restrictions
contained in this Section 11 are fair, reasonable and necessary to protect the
legitimate business interests of Ambac and that Ambac may suffer irreparable
harm in the event of any actual or intended violation by you of this paragraph.
You, therefore, agree that, in the event of any actual or intended violation by
you of Section 11(b) or 11(c), Ambac shall be entitled to apply for a court
order requiring you to cease any such violations in addition to and without
prejudice to any other rights or remedies which may be available to Ambac
through the legal system.

 

  (e) You shall not be deemed to be in breach of any covenant set forth in this
Agreement on the basis of any communications you may have with third parties
relating to: (i) the fact and circumstances of your employment and Retirement
by/from Ambac; (ii) your job titles at Ambac; (iii) the dates of your employment
by Ambac; (iv) the responsibilities and authorities of your positions at Ambac;
(v) the nature and extent of your achievements during employment by Ambac;
(vi) the names and positions of individuals with whom you worked during your
employment at Ambac; and (vii) the restrictions on your post-Retirement date
employment activities. You hereby authorize Ambac to provide the information
responsive to items (i) through (iv) and (vi) to prospective employers.

 

  (f) You shall not be deemed in breach of the confidentiality obligations set
forth in this Section 11 if, compelled by legal process or court order, you are
to participate in any administrative, judicial or criminal investigation, probe,
grand jury proceeding or other demand for testimony, information or
documentation.

 

7



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

 

  (g) In the event of any breach of this paragraph 11, Ambac shall provide you
with written notice (to the address set forth on page one of this Agreement) and
you will have ten business days from the date of receipt of said written notice
to cure any curable breach. If you fail to cure any such breach or the breach is
not curable, Ambac shall be released from any obligation to make any payment to
you or on your behalf and provide any benefits, other than retirement benefits,
under this Agreement. Ambac shall be further entitled to pursue any and all of
its remedies under the law arising out of such breach including, but not limited
to, recoupment as outlined in Section 11(c). In any action alleging breach of
this Agreement, the prevailing party shall be entitled to recover reasonable
costs and/or attorneys’ fees incurred to enforce this Agreement. Upon written
request, you will promptly receive Ambac’s determination, made in good faith, in
writing regarding whether a particular activity or act would be deemed in breach
of your obligations and/or covenants under this Agreement.

 

12. Withholding

Any payments made or benefits provided to you under this Agreement will be
reduced by any applicable legally required withholding taxes.

 

13. Cooperation

 

  (a) For a period of 12 months after the Retirement Date, you agree to make
yourself reasonably available to Ambac (for purposes of this Section 13, Ambac
refers to Ambac and all of its affiliates at reasonable times and places and
subject to non-interference with your then employment or business activities, to
provide information to Ambac or its representatives in connection with any
matters relating to the business or affairs of Ambac, and any pending or future
governmental or regulatory investigation, civil or administrative proceeding,
litigation, arbitration or other proceeding related to the business of Ambac
during your term as an officer of Ambac or your employment with Ambac. Ambac
will reimburse you at your then daily rate of base compensation, certified by
you in writing, for any lost wages and/or reasonable out-of-pocket expenses
incurred in connection with the provision of such cooperation and assistance,
provided that Ambac’s prior written approval for such expenses have been
obtained, which shall not be unreasonably withheld or delayed. Such expenses
will include reasonable attorneys’ fees only in the event representation by
Ambac’s counselcould reasonably be deemed to be a conflict of interest. You
agree to reasonable requests by Ambac to travel in performing services pursuant
to this Section 13(a).

 

8



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

 

  (b) In addition to, and not in limitation of, any and all other rights of
indemnification or advancement of expenses to which you are or may be entitled,
if and to the extent you already have been and/or hereafter are, or threatened
to be, a named party to any action, suit, claim or proceeding as a result of
your being or having been an officer, director, employee or agent of Ambac or
any of its subsidiaries or affiliates, or your serving or having served any
other enterprise as a director, officer, employee or agent at the request of
Ambac, or any of your acts or omissions in connection with any of the foregoing
or pursuant to or in connection with this Agreement or your obligations
hereunder, Ambac will indemnify you to the fullest extent permitted (including
payment of expenses and attorneys’ and other fees in advance of final
disposition of a proceeding) by the laws of the State of Delaware, or by the
Certificate of Incorporation or By-Laws or other governing documents of Ambac,
in each case as in effect at the time of the subject act or omission, the date
of this Agreement or the date of such action, suit, claim or proceeding,
whichever affords or afforded the greatest protection to you, and you shall be
entitled to the protection of any insurance policies that Ambac maintains or may
elect to maintain generally for the benefit of its directors, officers or
employees (and to the extent Ambac maintains such an insurance policy or
policies, you shall be covered by such policy or policies, in accordance with
its or their terms, to the maximum extent of the coverage provided for any
officer, director or employee of Ambac), against all costs, charges and expenses
whatsoever incurred or sustained by you or your legal representatives at the
time such costs, charges and expenses are incurred or sustained, in connection
with any such action, suit, claim or proceeding, to which you may be made a
party by reason of your being or having been a director, officer, employee or
agent of Ambac or any subsidiary or affiliate thereof, or your serving or having
served any other enterprise as a director, officer, employee or agent at the
request of Ambac. The indemnification, advancement of expenses and other
provisions contained in this paragraph shall survive the Retirement Date and any
termination or expiration of this Agreement, and shall inure to your benefit, as
well as to the benefit of your heirs, executors, administrators and legal
representatives.

 

14. Non-Disparagement

You and Ambac each agree with respect to the other to refrain from making,
directly or indirectly, now or at any time in the future, whether in writing,
orally or electronically: (i) any defamatory or product disparaging comment
concerning the you and Ambac or any of its current or former directors, officers
or employees, or (ii) any other comment that could reasonably be expected to be
detrimental to you or Ambac’s business or financial prospects or reputation. In
furtherance of the foregoing, Ambac additionally agrees to cause its affiliates
to be bound by the provisions of this Section 14 (i.e., as if they were Ambac
under the provisions of this Section 14).

 

9



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

 

15. Entire Agreement

This Agreement sets forth the entire agreement and understanding of the parties
hereto and supersedes and replaces all prior or contemporaneous agreements or
understandings, oral or written, negotiations, or discussions relating to the
subject matter of this Agreement. This Agreement may be amended only by written
document signed by the parties hereto. It is understood that you shall have no
further obligations to Ambac from and after the date hereof except as otherwise
expressly set forth herein.

 

16. Severability

In the event that any one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable, the validity and enforceability of the
remainder of the Agreement shall not in any way be affected or impaired thereby.

 

17. Governing Law

This Agreement will be governed by, and construed in accordance with, the laws
of the State of New York.

 

18. Revocation

 

  (a) You are required to execute and deliver the Waiver and General Release
Agreement in the form set forth as Exhibit A hereto at the two times heretofore
set forth.

 

  (b) Either or both of the aforementioned Waiver and General Release
Agreements, once signed by you, may be revoked by you within the 7-day period
described therein. In the event of any such revocation by you, all of Ambac’s
obligations under this Agreement will terminate and be of no further force and
effect as of the date of such revocation. No such revocation by you will be
effective unless it is in writing and signed by you and received by Ambac prior
to the expiration of the Revocation Period. The revocation must be mailed or
delivered to Diana Adams, Senior Managing Director, Ambac Financial Group, Inc.,
One State Street Plaza, New York, New York 10004.

* * *

 

10



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

IN WITNESS WHEREOF, Ambac has executed this Agreement as of the date first set
forth above and you have executed this Agreement as of the date set forth below
(or, if you do not include a date under your signature line, the date set forth
shall be the date this Agreement, signed by you, is received by the Ambac.

 

AMBAC FINANCIAL GROUP, INC. By:  

/s/ Diana N. Adams

  Diana N. Adams   Senior Managing Director

 

ACCEPTED AND AGREED: By:   /s/ Douglas C. Renfield-Miller   Douglas C.
Renfield-Miller Date: Sept 22, 2009

 

11



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

EXHIBIT A

WAIVER AND GENERAL RELEASE AGREEMENT

This Waiver and General Release Agreement (this “Release”) is entered into as of
the date indicated on the signature page of this Release by Douglas C.
Renfield-Miller (“Executive”). Executive has been employed by Ambac Financial
Group, Inc. (the “Company”), and in connection with Executive’s Retirement and
for the consideration of the payments and benefits set forth in the Agreement
between Executive and the Company dated as of September 21, 2009 (the
“Agreement”), the receipt and adequacy of which are herein acknowledged,
Executive agrees as follows:

 

1. General Release

Executive, on behalf of himself and Executive’s heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
collectively referred to as the “Releasors”), hereby irrevocably and
unconditionally release and forever discharge Ambac, and any and all of its
parent corporations, shareholders, subsidiaries, divisions, affiliated and
related entities, employee benefit and/or pension plans or funds, successors and
assigns, and any and all of its or their past, present or future officers,
directors, agents, stockholders, fiduciaries, administrators, employees or
assigns (whether acting as agents for Ambac or in their individual capacities,
but in any case not in their capacities, if applicable, as stockholders)
(hereinafter collectively referred to as the “Released Parties”), of and from
any and from any and all claims, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that the Releasors may have, or
in the future may possess, arising out of (i) the Executive’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service, and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that notwithstanding the
foregoing, the Executive does not release, discharge or waive any rights:
(i) under or to enforce the Agreement, or to payments and benefits provided
under the Agreement that are contingent upon the execution, delivery and
non-revocation by the Executive of this Release; (ii) any rights to vested
pension or 401k benefits; or (iii) to indemnification, whether pursuant to
(a) the Agreement or any other agreement between the parties, including, without
limitation, the Change In Control Agreement, (b) the charter, by-laws or other
governing documents of Ambac or any of its affiliates, (c) insurance policies,
(d) applicable law, or (e) otherwise.

 

1



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

 

2. ADEA Release

The Releasors hereby unconditionally release and forever discharge Ambac, its
subsidiaries and affiliates and each of their respective officers, employees,
directors, shareholders and agents from any and all Claims that the Releasors
may have arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, you hereby acknowledge and confirm the
following:

 

  (a) Executive was advised by Ambac in connection with his Retirement to
consult with an attorney of his choice prior to signing this Release and to have
such attorney explain to you the terms of this Release, including, without
limitation, the terms relating to your release of claims arising under ADEA;

 

  (b) Executive was given a period of not fewer than 21 days to consider the
terms of this Release and to consult with an attorney of her choosing with
respect thereto;

 

  (c) Executive is providing the release and discharge set forth in this
Section 2 only in exchange for consideration in addition to anything of value to
which he is already entitled; and

 

  (d) that Executive knowingly and voluntarily accept the terms of this Release.

 

3. No Legal Claim

 

  (a) Executive represents and warrants that he will not commence, maintain,
prosecute or participate in any action or proceeding of any kind (judicial or
administrative) against any of the Released Parties, arising out of any act,
omission, transaction or occurrence happening up to and including the Effective
Date (as defined below) of this Release and released hereunder, and has not done
so as of the Effective Date of this Release.

 

  (b) If Executive is named as a party or included in a class action against any
Released Party, Executive agrees to execute a waiver of rights and release of
any such claims against such Released Party; provided, however, that any such
waiver and release shall not apply to any of Executive’s rights of
indemnification from such Released Party.

 

2



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

 

4. Continuing Obligations

This Release shall not supersede any continuing obligations Executive may have
under the terms of the Agreement or any other agreement between Executive and
the Company.

 

5. Governing Law

This Release will be governed by, and construed in accordance with, the laws of
the State of New York.

 

6. Effective Date

This Release shall not become effective until the day following the last day of
the Revocation Period (as defined below) (the “Effective Date”).

* * *

Executive shall have the right to revoke this Release during the seven-day
period (the “Revocation Period”) commencing immediately following the date
Executive signs and delivers this Release to the Company. The Revocation Period
shall expire at 5:00 p.m. New York City Time on the last day of the Revocation
Period; provided, however, that if such seventh day is not a business day, the
Revocation Period shall extend to 5:00 p.m. New York City Time on the next
succeeding business day. In the event Executive revokes this Release, all
obligations of the Company under the Agreement shall terminate and be of no
further force and effect as of the date of such revocation. No such revocation
by Executive shall be effective unless it is in writing and signed by Executive
and received by the Company prior to the expiration of the Revocation Period.

 

By:   /s/ Douglas C. Renfield-Miller   Douglas C. Renfield-Miller Date:   Sept
22, 2009

 

3



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

EXHIBIT B

RETIREMENT HEALTHCARE BENEFIT*

As a retiree from Ambac, you have the option to elect to receive medical, dental
and prescription drug coverage (“coverage” or “healthcare coverage”). The cost
the retiree pays for that coverage is based on a formula that considers their
years of service at Ambac beyond their fortieth birthday and the actual cost of
such coverage. The actual formula is set forth below:

 

Name:    Douglas Renfield-Miller    Birth date        06/24/53    56.56 age at
retirement       46.85 age at beginning of employment Hire date    04/17/00   
9.71 years employed at Ambac

 

Total Health Care Premium per month for:         PPO Employee + Family

   $ 1,765.33   

Number of full years worked for Ambac over the age of 40

     9   

Multiplied by

     4 % 

% of healthcare premium paid by Ambac

     36 % 

% of healthcare premium paid by Retiree

     64 % 

Monthly premium paid by retiree

   $ 1,129.81       $   13,557.73 annual       $ 37.14 daily   

Monthly premium subject to change as Ambac’s premium changes.

 

4



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

EXHIBIT C

STOCK OPTIONS AND RESTRICTED STOCK UNITS

Stock Options:

 

Grant

Date

  

Expiration

Date

  

Plan ID

  

Granted or
Transferred To

  

Grant

Price

  

Granted

  

Outstanding

  

Exercisable

1/21/2003

   1/21/2010    01b    Non-Qualified    $  56.1350    20,000    20,000    20,000
   current

1/26/2004

   1/26/2011    01b    Non-Qualified    $  73.7100    20,000    20,000    10,000
   current                      10,000    on 1/26/2010

1/26/2004

   1/26/2011    01b    Non-Qualified    $  73.7100    4,700    4,700    2,350   
current                      2,350    on 1/26/2010

1/24/2005

   1/24/2012    01b    Non-Qualified    $  79.3000    25,000    25,000    0   
current                      25,000    on 1/24/2011

1/23/2006

   1/23/2013    01b    Non-Qualified    $  74.4250    25,000    25,000    12,500
   current                      12,500    on 1/23/2012

1/29/2007

   1/29/2014    01b    Non-Qualified    $  87.2700    35,000    35,000    0   
current                      35,000    on 1/29/2012

1/28/2008

   1/28/2015    01    Non-Qualified    $  11.1300    64,000    64,000    21,334
   current                      21,333    on 1/28/2010                     
21,333    on 1/28/2011                              

Optionee Totals

               193,700    193,700    66,184   

 

5



--------------------------------------------------------------------------------

LOGO [g48615g99h50.jpg]

Restricted Stock Units

 

Grant

Date

  

Expiration

Date

  

Plan ID

  

Granted or
Transferred To

  

Granted

  

Grant

Price

  

Outstanding

  

Exercisable

1/22/2001

   4/22/2084    02B    Restricted    3,467    $0,0000    3,467    0    current
                     3,467    on 4/22/2084

1/22/2001

   4/22/2084    02C    Restricted    1,155    $0,0000    1,155    0    current
                     1,155    on 4/22/2084

1/22/2002

   4/22/2085    02B    Restricted    2,732    $0,0000    2,732    0    current
                     2,732    on 4/22/2085

1/22/2002

   4/22/2085    02C    Restricted    910    $0,0000    910    0    current      
               910    on 4/22/2085

1/21/2003

   4/21/2086    02B    Restricted    3,136    $0,0000    3,136    0    current
                     3,136    on 4/21/2086

1/21/2003

   4/21/2086    02C    Restricted    1,045    $0,0000    1,045    0    current
                     1,045    on 4/21/2086

1/26/2004

   4/26/2087    02B    Restricted    2,516    $0,0000    2,516    0    current
                     2,516    on 1/26/2086

1/26/2004

   4/26/2087    02C    Restricted    837    $0,0000    837    0    current      
               837    on 1/26/2086

1/24/2005

   4/24/2088    02B    Restricted    2,605    $0,0000    2,605    0    current
                     2,605    on 4/24/2088

1/24/2005

   4/24/2088    02C    Restricted    868    $0,0000    868    0    current      
               868    on 4/24/2088

1/23/2006

   4/23/2089    02B    Restricted    2,615    $0,0000    2,615    0    current
                     2,615    on 4/23/2089

1/23/2006

   4/23/2089    02C    Restricted    871    $0,0000    871    0    current      
               871    on 4/23/2089

1/29/2007

   1/29/2014    02    Restricted    4,751    $0,0000    4,751    0    current   
                  4,751    on 1/29/2010

1/29/2007

   4/29/2090    02B    Restricted    2,673    $0,0000    2,673    0    current
                     2,673    on 4/29/2090

1/29/2007

   4/29/2090    02C    Restricted    890    $0,0000    890    0    current      
               890    on 4/29/2090

1/28/2008

   1/28/2015    02    Restricted    58,639    $0,0000    58,639    0    current
                     58,639    on 1/28/2011                              

Optionee Totals

         89,710       89,710    0   

 

6